Case 19-24331-PDR Doci2 Filed 11/21/19 Page 1 of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: CASE NO. 19-24331-BKC-JKO
CHAPTER 13

RALPH LEVI SANDERS, JR.
[

CERTIFICATE OF SERVICE
HEREBY CERTIFY that true copies of the following documents were mailed to all
interested parties listed on the attached Service List on November 21, 2019:

Order Granting Expedited Motion to Continue Automatic Stay (DE 11).

Dated: November 21, 2019 LAW OFFICES OF MICHAEL H. JOHNSON
Attorneys for Debtor(s)
3601 W. Commercial Blvd, Ste 31
Ft. Lauderdale, FL 33309
(954) 535-1131

By:_/s/ Michael H. Johnson
Michael H. Johnson
Florida Bar No. 0149543

| HEREBY CERTIFY THAT | AM ADMITTED TO THE BAR OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF FLORIDA AND | AM IN COMPLIANCE WITH THE
ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS COURT
SET FORTH IN LOCAL RULE 2090-1(A).
Label Matrix for local noticing
113c-0

Case 19-24331-JK0

Southern District of Florida
Fort Lauderdale

Thu Nov 7 11:22:04 EST 2019

(p) CITIBANK
PO BOX 790034
$T LOUIS MO 63179-0034

Dr, Ramsey Pevsner
7469 NW 4 St.
Plantation, FL 33317-2216

IRS

Centralized Insolvency Operations
POB 7346

Philadelphia, PA 19101-7346

Marchelle Bailey, Esq.
Special Assistant US Attorney
200 W. Santa Ana Blvd,, #180
Santa Ana, CA 92701-4134

Midland Funding
8875 Aero Dr., #200
San Diego, CA 92123-2255

Small Business Administration
801 Tom Martin Dr., #120
Birmingham, AL 35211-6424

Wells Fargo Bank, N.A.
1000 Blue Gentian Rd.
N9286-01Y

Eagan, MN 55121-1663

Ralph Levi Sanders Jr.
561 SW 60 Ave.
Plantation, FL 33317-3947

Case 19-24331-PDR Doci12_ Filed 11/21/19 Pa

ARS/Account Resolution Specialist
BOB 459079
Sunrise, FL 33345-9079

City of Plantation
POB 918557
Orlando, FL 32891-0001

Flagship Credit Acceptance
POB 965
Chadds Ford, PA 19317-0643

Inphynet South Broward, Inc.
POB 740022
Cincinnati, OF 45274-0022

Medical Data Systems (MDS)
2001 9th Ave., #312
Vero Beach, FL 32960-6413

Office of the US Trustee
51 8.W, 1st Ave.

Suite 1204

Miami, FL 33130-1614

Tenet Florida Physicians Service
POB 100198
Atlanta, GA 30384-0198

Westside Regional Medical Center
POB 99008
Bedford, TX 76095-9108

Robin R Weiner

www, chl3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

Beret Shie Law
POB 23028

Tampa, FL 33623-2028

Dept of Treasury
3700 East West Highway
Hyattsville, MD 20782-2092

IC Systems, Inc
Attention: Bankruptcy
BOB 64378

St Paul, MN 55164-0378

MD Now Medical Center
2007 Palm Beach Lakes Blvd
West Palm Beach, FL 33409-6501

Memorial Physicians Group
POB 58015
Raleigh, NC 27658-8015

Resurgent Capital Services
POB 1927
Greenville, SC 29602-1927

WESTSIDE REGIONAL MEDICAL CENTER
Resurgent Capital Services

PO Box 1927

Greenville, SC 29602-1927

Michael H. Johnson
3601 W. Commercial Blvd, #31
Ft, Lauderdale, FL 33309-3393
